DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary amendment filed on 10/15/2020 has been entered. 

	Claims 1-5 have been cancelled.

	New claims 6-17 are pending
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a National Stage entry of PCT/JP2019/015432, filed 4/9/2019.
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 10/19/2020 has been considered.
Drawings
5. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the further p-type light absorbing layer made of a p-type semiconductor between the carrier transit layer and the second semiconductor layer (claim 11, see also¶[0066]) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numeral 105a ¶[0045]) is not shown in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

s 11 and 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The further p-type light absorbing layer made of a p-type semiconductor between the carrier transit layer and second semiconductor layer is not enabled. Note that Fig. 6 shows a further p-type light absorbing layer 107 made of a p-type semiconductor between the carrier transit layer and first semiconductor layer.
 
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giboney  (“Giboney”) USPAT 6,740,908.
Giboney discloses in Fig. 2 a light receiving device, comprising: a first semiconductor layer (e.g. element 116) made of a  p-type semiconductor (col. 8, lines 35-60) on a substrate;  a second semiconductor layer (e.g. element 115) made of an  n-type semiconductor (cols. 9 and 10, 
	Re claim 9, the recitation calling for, “… wherein by changing a composition ratio …” constitutes product-by-process and does not distinguish over Giboney regardless of the method used to form the light absorbing layer since claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685 and In re Thorpe, 227 USPQ 964, 966.
12.	Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giboney.  
Giboney discloses in Fig. 2 a method, comprising: forming a first semiconductor layer (e.g. element 116)  made of a p-type  semiconductor (col. 8, lines 35-60) on a substrate;  forming a second semiconductor layer (e.g. element 115) made of an  n-type semiconductor (cols. 9 and 10, lines 65-68 and 1-10 respectively) on the substrate;  forming a carrier transit layer (e.g. element 114) made of  an undoped semiconductor (col. 6, lines 50-60) between the first semiconductor layer and the second  semiconductor layer;  and forming an n-type light absorbing layer(e.g. N-type GaAsSb discussed in col. 8, lines 1-35) made of an  n-type semiconductor between the second semiconductor layer and the carrier  transit layer, wherein the n-type light absorbing layer has a smaller bandgap  energy than the first semiconductor layer (listed in col. 9, .  

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 6, 7, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (“Ishibashi”) USPAT 5,818,096.
Ishibashi discloses in Figs. 1, 2 and 4 a light receiving device, [a method] comprising [forming] a first semiconductor layer (e.g. element 22/42) made of a  n-type semiconductor on a substrate;  a second semiconductor layer (e.g. element 24/44) made of an  p-type semiconductor on the substrate; a carrier transit layer (e.g. element 23/43) made of an undoped semiconductor between the first semiconductor layer and the second semiconductor layer; and a p-type light absorbing layer (e.g. element 21/41) made of an p-type  semiconductor between the second semiconductor layer and the carrier transit  layer, wherein the p-type light absorbing layer has a smaller bandgap energy  than the first semiconductor layer, the second semiconductor layer, and the  carrier transit layer (Figs. 2 and 4). 

A first semiconductor layer (e.g. element 22/42) made of a  p-type semiconductor on a substrate;  a second semiconductor layer (e.g. element 24/44) made of an  n-type semiconductor on the substrate; a carrier transit layer (e.g. element 23/43) made of an undoped semiconductor between the first semiconductor layer and the second  semiconductor layer; and a n-type light absorbing layer (e.g. element 21/41) made of an n-type  semiconductor between the second semiconductor layer and the carrier transit  layer, wherein the -type light absorbing layer  has a smaller bandgap energy  than the first semiconductor layer, the second semiconductor layer, and the  carrier transit layer (Figs. 2 and 4). 
Therefore claims 6 and 12 are not patentably distinguishable over Ishibashi. MPEP 2144.04 (VI: A and C).
Re claims 7 and 13, Ishibashi discloses wherein an impurity concentration of the light absorbing layer decreases in a direction towards the carrier transit layer (col. 7, lines 5-15).   
Re claim 9, the recitation calling for, “… wherein by changing a composition ratio …” constitutes product-by-process and does not distinguish over Ishibashi regardless of the method used to form the light absorbing layer since claims are directed to the product per se, no matter .
16.	Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi /Giboney in view of Shi et al. (“Shi”) US PG-Pub 2005/0051861.
Ishibashi/Giboney teaches the device structure [method] as recited in the claim. The difference between Ishibashi/Giboney and the present claim is the recited absorbing layer mixed crystal semiconductor made of elements.
Shi discloses an N-type (e.g. SiGe. Claim 9) absorbing layer mixed crystal semiconductor made of two elements.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the mixed crystal semiconductor made of two elements of Shi for that of Ishibashi/Giboney as a mere substitution of an art-recognized semiconductor material suitable for the intended use. (MPEP §2144.07)
17.	Claims 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi/Giboney in view of Ishibashi et al., US PG-Pub 2015/0287869 (“Ishibashi ‘869”).
Ishibashi/Giboney teaches the device structure [method] as recited in the claim. The difference between Ishibashi/Giboney and the present claim is the recited transit layer.
Ishibashi ‘869 discloses in Figs. 4 and 6 wherein: the carrier transit layer comprises a first carrier transit layer (e.g. element 33/54) disposed on a side of the first semiconductor layer (e.g. element 16) and a second carrier transit layer (e.g. element 32/52) disposed on a side  of the  light absorbing layer (e.g. element 33/53;  and the light receiving device further  comprises a third semiconductor layer (e.g. 33p/54p) made of a p-type semiconductor between  the first carrier transit layer and the second carrier transit layer.    

Re claims 11 and 17, Ishibashi ‘869 discloses a p-type light absorbing layer (e.g. element 33p/54p) made of a p-type semiconductor between the carrier transit layer and the second semiconductor layer. Note that Ishibashi ‘869 suggests a material having low energy band (¶[0036]) which is capable of functioning as an absorbing layer.


 Allowable Subject Matter
18.	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujikata et al. (US PG-Pub 2011/0012221) and Myong (US PG-Pub 2011/0005588) disclose a light receiving device comprising first semiconductor layer made of a  p-type semiconductor on a substrate;  a second semiconductor layer made of an  n-type semiconductor on the substrate; a carrier transit layer; and a light absorbing layer. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893